 

EXHIBIT 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement is dated as of April 1, 2016 between
Celator Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and Scott
T. Jackson (the “Executive”).

 

Recitals:

 

The Company and the Executive are parties to an Amended and Restated Employment
Agreement dated as of August 26, 2013 (the “Employment Agreement”), which
specifies various terms and conditions of the Executive’s employment with the
Company.

 

The Company considers it essential to its best interests and that of its
stockholders to foster the continued employment of key management personnel.
Accordingly, in order to induce the Executive to remain in the employ of the
Company, the Company agrees that the Executive shall receive the change of
control benefits set forth in this Amendment under the circumstances described
below, subject to the Executive’s execution and delivery of this Amendment.

 

NOW THEREFORE, the Company and the Executive agree to amend the Employment
Agreement, effective as of the date specified below, as follows:

 

1.           Section 4c of the Employment Agreement is hereby amended and
restated to provide in its entirety as follows:

 

c.           Payments and Benefits upon Termination Following a Change in
Control. Subject to the satisfaction of the terms of Section 4d and the
occurrence of a Change in Control, and in lieu of any amounts payable pursuant
to Section 4b, if: (i) the Executive’s employment under this Agreement is
terminated by the Company pursuant to Section 2e (i.e., other than a termination
for Reasonable Cause pursuant to Section 2b or a termination upon death or
disability pursuant to Section 2c) within twelve (12) months following a Change
in Control, or (ii) the Executive resigns from his employment with Good Reason
pursuant to Section 2d within twelve (12) months following a Change in Control,
the Executive shall be entitled to receive from the Company the following
payments and benefits: (A) a severance payment equal to 1.5 times the
Executive’s annual gross Base Salary in effect at the time of his termination of
employment, payable in a single lump sum; (B) an amount equal to the Executive’s
earned bonus for the calendar year in which the Executive’s employment
termination occurs, plus any amount of the Executive’s bonus for the prior
calendar year that has been earned but that has not yet been paid, payable in a
single lump sum; (C) an amount equal to 1.5 times the total amount of the
Executive’s annual bonus for the calendar year in which the Executive’s
employment termination occurs, payable in a single lump sum; (D) reimbursement
of the medical and dental insurance premiums for the Executive and his eligible
dependents under the Company’s group insurance plans at the same level the
Executive elected and as was in effect on the Executive’s effective termination
date for a period of eighteen (18) months thereafter, upon presentation to the
Company of documentation of payment of such healthcare continuation coverage
premiums to the Company’s third party administrator and subject to earlier
termination in the event of the Executive’s becoming eligible for equivalent or
greater coverage under another employer’s group health and welfare benefit
plans; (E) reimbursement to the Executive of an amount not to exceed the total
gross amount of $20,000 for customized executive outplacement and/or executive
coaching or transition services with a provider of the Executive’s choosing upon
the Company’s receipt of documentation of the services provided and evidence of
payment; and (F) a lump sum amount equivalent to the full gross value of the
Executive’s vacation remaining in his vacation bank upon the effective date of
his termination, calculated and paid at the rate of his then-effective gross
Base Salary. Any severance payments and lump sum payments due hereunder shall
commence as soon as administratively feasible within sixty (60) days after the
date of the Executive’s termination of employment provided the Executive has
timely executed and returned the Release Agreement referred to in Section 4d
and, if a revocation period is applicable, the Executive has not revoked the
Release; provided, however, that if the sixty (60)-day period begins in one
calendar year and ends in a second calendar year, the severance payments shall
begin to be paid in the second calendar year.

 

 

 

 

2.           All provisions of the Employment Agreement, as amended by this
Amendment, that, by their terms, whether express or implied, are intended to
continue beyond the termination of the Executive’s employment shall thereafter
continue in effect.

 

3.           The parties acknowledge and agree that all of the terms,
provisions, covenants and conditions of the Employment Agreement shall hereafter
continue in full force and effect in accordance with the terms thereof, except
to the extent amended, modified, deleted or revised herein.

 

(Signature page follows.)

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement, intending to be legally bound, as of the date first above written.

 

  CELATOR PHARMACEUTICALS, INC.           By:  /s/ Michael R. Dougherty    
Michael R. Dougherty,
Chairman of the Board               EXECUTIVE:               /s/ Scott T.
Jackson   Scott T. Jackson

 

 

 

 